DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48, 51, 52, 55, 56, 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51, 55, 59 each recite the limitation "the second barbed end region" in each of the second lines.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat with art as best understood.
Claim 48, 52, 56 each recite the limitation "the central body portion".  There is insufficient antecedent basis for this limitation in the claim. It is not clear if applicant is referring to the central bridge portion or another portion. The examiner will treat with art as best understood. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 20-21, 33, 35-37, 48-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox WO 2013/055824.
Regarding Claim 20, Fox discloses an intramedullary device (Fig 7-8) comprising: 
a central bridge region having a length, a longitudinal axis, a first end, and a second end (see Fig below), wherein the central bridge region is cylindrical (Fig 10) and has a substantially constant outer diameter (see Fig below) and includes a cannulation that extends along the longitudinal axis and defines a central space (Fig 12, cannulation defines a central space for spring #220, paragraph 212) , and a cross-section of an outer portion of the central bridge region taken perpendicular to the longitudinal axis is substantially circular (Fig below, Fig 10, paragraph 212); 
a first bone engaging feature directly adjacent to the first end of the central bridge region (see Fig below), wherein the first bone engaging feature includes a plurality of barbs  (#190, see Fig below) which, in an unbiased condition, flare outwardly from the longitudinal axis of the central bridge region (as seen in fig 8, 10-11)and which are capable of being elastically constrained to a constrained condition such that the first end of the central bridge region may be advanced into a hole in a first bone fragment when the plurality of barbs are elastically constrained (as seen in Fig 7, 9), the plurality of barbs are prevented from being withdrawn from the hole in the first bone fragment when the plurality of barbs are not constrained (Fig 8, paragraph 212), wherein each of the plurality of barbs have an outermost surface, a width, a length, a thickness (see Figs 9-11 where the barbs #190, is rectangular in shape having a width, length and thickness) , a proximal end (end of barb #190 connected to the device), and a distal end (opposite the proximal end and defining a free end of the barb #190), and the width is substantially constant along the length of each of the plurality of barbs from the proximal end to the distal end (Fig 8, 10-11, width is substantially constant, each barb having a rectangular shape); and 
a second bone engaging feature directly adjacent to the second end of the central bridge region (see Fig below), wherein the second bone engaging feature includes a plurality of barbs (#190), 
wherein the intramedullary device comprises nitinol (paragraph 214), and
 the plurality of barbs of the first bone engaging feature are flared in a first direction (see Fig below, flared towards the second end) and the plurality of barbs of the second bone engaging feature are flared in a second direction opposite to the first direction (see Fig below, flared towards the first end), and
 wherein a portion of the central bridge region having the substantially constant outer diameter is located at a central location of an entirety of the length of the central bridge region that extends between the first end and the second end of the central bridge region (see Fig below and as discussed above, the central bridge region is cylindrical having a substantially constant diameter).


    PNG
    media_image1.png
    565
    799
    media_image1.png
    Greyscale


Regarding Claim 21, Fox discloses a wire is capable of being located in the central space of the cannulation of the central bridge region (Figs 10-12, paragraph 206-207 where the device is a hollow and a wire is able to be located in the central space).

Regarding Claim 33, Fox discloses the distal end of each of the plurality of barbs of the first bone engaging feature is flat (see Figs 10-12, the free ends of the barbs are flat).

Regarding Claim 35, Fox discloses a first barbed end region (where left barbs #190 are located, Fig10-12) substantially parallel with the central bridge region (Fig 11, see Fig above in claim 20) comprises the plurality of barbs (#190) of the first bone engaging feature, and the plurality of barbs of the first bone engaging feature and the first barbed end region are a single, integral, monolithic component (as seen in Fig 10-12, the barbs and barbed end region are monolithic with each other).
	
Regarding Claim 51, Fox discloses wherein the plurality of barbs (#190) of the second bone engaging feature (right barbs #190, Figs 10-12) and the second barbed end region (right end region where barbs #190 are located) are a single, integral, monolithic component (as seen in Fig 10-12, the barbs and barbed end region are monolithic with each other).

Regarding Claim 36, Fox discloses wherein the outermost surface of each of the plurality of barbs (#190, see Fig in claim 20) of the first bone engaging feature is substantially smooth (as seen in Fig 10-12) and barbless (no additional barbs located on barbs #190).

Regarding Claim 37, Fox discloses wherein each of plurality of barbs of the first bone engaging feature are axially aligned with one of the plurality of barbs of the second bone engaging feature along an axis that is substantially parallel to the longitudinal axis (as seen in Fig 10-12, Fig in claim 20 above,  where the first and second bone engaging features are located opposite each other and axially aligned to each other along axes that are parallel to the longitudinal axis).
Regarding Claim 48, Fox discloses the central body portion  is windowless (see Fig below where the central bridge region has a central body portion, inside the dotted box below, that has no windows/openings) (see 112b rejection above as well).


    PNG
    media_image2.png
    469
    636
    media_image2.png
    Greyscale


Regarding Claims 49-50, Fox discloses a first opening between the first bone engaging feature and a first end of the intramedullary device (see Fig below, paragraph 208), a second opening between the second bone engaging feature and a second end of the intramedullary device (see Fig below, paragraph 208)

    PNG
    media_image3.png
    547
    807
    media_image3.png
    Greyscale




Claims 24, 26-28, 31, 38-40, 52-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox WO 2013/055824.
Regarding Claim 24, Fox discloses an intramedullary device (Fig 7-8) comprising:
 a central bridge region having a length, a longitudinal axis, a first end, and a second end (see Fig below), wherein the central bridge region is cylindrical (Fig 10) and has a substantially constant outer diameter (see Fig below) and includes a cannulation that extends along the longitudinal axis and defines a central space (Fig 12, cannulation defines a central space for spring #220, paragraph 212); 
a first bone engaging feature directly adjacent to the first end of the central bridge region (see Fig below), wherein the first bone engaging feature includes a plurality of barbs (#190) which, in an unbiased condition, flare outwardly from the longitudinal axis of the central bridge region (as seen in Figs 8, 10-11) and which are capable of being elastically constrained to a constrained condition such that the first end of the central bridge region may be advanced into a hole in a first bone fragment when the plurality of barbs are elastically constrained (as seen in Fig 7, 9), the plurality of barbs are prevented from being withdrawn from the hole in the first bone fragment when the plurality of barbs are not constrained (fig 8, paragraph 212), wherein each of the plurality of barbs have an outermost surface, a width, a length, a thickness (see Figs 9-11 where the barbs #190, is rectangular in shape having a width, length and thickness), a proximal end (end of barb #190 connected to the device), and a distal end (opposite the proximal end, free end of barbs #190), and the width is substantially constant along the length of each of the plurality of barbs from the proximal end to the distal end (Fig 8, 10-11, width is substantially constant, each barb having a rectangular shape); and 
a second bone engaging feature (see Fig below) directly adjacent to the second end of the central bridge region (see Fig below), wherein the second bone engaging feature includes a plurality of barbs (#190), wherein the plurality of barbs of the first bone engaging feature are flared in a first direction (see Fig below, flared towards the second end) and the plurality of barbs of the second bone engaging feature are flared in a second direction opposite to the first direction (see Fig below, flared towards the first end), and 
wherein a portion of the central bridge region having the substantially constant outer diameter is located at a central location of an entirety of the length of the central bridge region that extends between the first end and the second end of the central bridge region (see Fig below and as discussed above, the central bridge region is cylindrical having a substantially constant diameter).

    PNG
    media_image1.png
    565
    799
    media_image1.png
    Greyscale


Regarding Claim 26, Fox discloses each of the plurality of barbs (#190) of the second bone engaging feature includes an outer edge (free outer edges of the barbs #190, Figs 10-12) that is able to engage the bone (Fig 7-8).

Regarding Claim 27, Fox discloses wherein the intramedullary device comprises nitinol (paragraph 214).

Regarding Claim 28, Fox discloses a wire is capable of being located in the central space of the cannulation of the central bridge region (Figs 10-12, paragraph 206-207 where the device is a hollow and a wire is able to be located in the central space).
Regarding Claim 31, Fox discloses a cross-section of an outer portion of the central bridge region taken perpendicular to the longitudinal axis is substantially circular (see Fig in claim 24, Fig 10-12 where the central region is cylindrical having a circular cross section).

Regarding Claim 38, Fox discloses a first barbed end region (where left barbs #190 are located, Fig10-12) substantially parallel with the central bridge region (Fig 11, see Fig above in claim 20) comprises the plurality of barbs (#190) of the first bone engaging feature, and the plurality of barbs of the first bone engaging feature and the first barbed end region are a single, integral, monolithic component (as seen in Fig 10-12, the barbs and barbed end region are monolithic with each other).

Regarding Claim 55, Fox discloses wherein the plurality of barbs (#190) of the second bone engaging feature (right barbs #190, Figs 10-12) and the second barbed end region (right end region where barbs #190 are located) are a single, integral, monolithic component (as seen in Fig 10-12, the barbs and barbed end region are monolithic with each other).

Regarding Claim 39, Fox discloses wherein the outermost surface of each of the plurality of barbs (#190, see Fig in claim 20) of the first bone engaging feature is substantially smooth (as seen in Fig 10-12) and barbless (no additional barbs located on barbs #190).

Regarding Claim 40, Fox discloses wherein each of plurality of barbs of the first bone engaging feature are axially aligned with one of the plurality of barbs of the second bone engaging feature along an axis that is substantially parallel to the longitudinal axis (as seen in Fig 10-12, Fig in claim 20 above,  where the first and second bone engaging features are located opposite each other and axially aligned to each other along axes that are parallel to the longitudinal axis).

Regarding Claim 52, Fox discloses the central body portion  is windowless (see Fig below where the central bridge region has a central body portion, inside the dotted box below, that has no windows/openings) (see also 112b rejection above).


    PNG
    media_image2.png
    469
    636
    media_image2.png
    Greyscale


Regarding Claims 53-54, Fox discloses a first opening between the first bone engaging feature and a first end of the intramedullary device (see Fig below, paragraph 208), a second opening between the second bone engaging feature and a second end of the intramedullary device (see Fig below, paragraph 208)

    PNG
    media_image3.png
    547
    807
    media_image3.png
    Greyscale


Claims 34, 42-44, 56-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox WO 2013/055824.
Regarding Claim 34, Fox discloses an intramedullary device (Fig 7-8) comprising: 
a central bridge region having a length, a longitudinal axis, a first end, and a second end (see Fig below), wherein the central bridge region is cylindrical (Fig 10) and has a substantially constant outer diameter (see Fig below) and includes a cannulation that extends along the longitudinal axis and defines a central space (Fig 12, cannulation defines a central space for spring #220, paragraph 212) , the cannulation has a substantially constant inner diameter (Fig 12, where #290 is cylindrical, the inner diameter of the cannulation in region #290 is substantially constant), and a cross-section of an outer portion of the central bridge region taken perpendicular to the longitudinal axis is substantially circular (Fig below, Fig 10, paragraph 212); 
a first bone engaging feature directly adjacent to the first end of the central bridge region (see Fig below), wherein the first bone engaging feature includes a plurality of barbs  (#190, see Fig below) which, in an unbiased condition, flare outwardly from the longitudinal axis of the central bridge region (as seen in fig 8, 10-11) and which are capable of being elastically constrained to a constrained condition such that the first end of the central bridge region may be advanced into a hole in a first bone fragment when the plurality of barbs are elastically constrained (as seen in Fig 7, 9), the plurality of barbs are prevented from being withdrawn from the hole in the first bone fragment when the plurality of barbs are not constrained (Fig 8, paragraph 212), wherein each of the plurality of barbs includes a proximal end (end of barb #190 connected to the device) proximal to the central bridge region (see Fig below, the proximal end is proximal/close to/near the central bridge region) and a distal end (opposite the proximal end and defining a free end of the barb #190), and each of the plurality of barbs has a substantially flat distal end (see Figs 10-12, the free ends of the barbs are flat); and
a second bone engaging feature directly adjacent to the second end of the central bridge region (see Fig below), wherein the second bone engaging feature includes a plurality of barbs (#190), 
wherein the intramedullary device comprises nitinol (paragraph 214), and
wherein a portion of the central bridge region having the substantially constant outer diameter is located at a central location of an entirety of the length of the central bridge region that extends between the first end and the second end of the central bridge region (see Fig below and as discussed above, the central bridge region is cylindrical having a substantially constant diameter).


    PNG
    media_image1.png
    565
    799
    media_image1.png
    Greyscale

Regarding Claim 41, Fox discloses the plurality of barbs of the first bone engaging feature are flared in a first direction (see Fig in claim 34, flared towards the second end) and the plurality of barbs of the second bone engaging feature are flared in a second direction opposite to the first direction (see Fig in claim 34, flared towards the first end).

Regarding Claim 42, Fox discloses a first barbed end region (where left barbs #190 are located, Fig10-12) substantially parallel with the central bridge region (Fig 11, see Fig above in claim 20) comprises the plurality of barbs (#190) of the first bone engaging feature, and the plurality of barbs of the first bone engaging feature and the first barbed end region are a single, integral, monolithic component (as seen in Fig 10-12, the barbs and barbed end region are monolithic with each other).
Regarding Claim 59, Fox discloses wherein the plurality of barbs (#190) of the second bone engaging feature (right barbs #190, Figs 10-12) and the second barbed end region (right end region where barbs #190 are located) are a single, integral, monolithic component (as seen in Fig 10-12, the barbs and barbed end region are monolithic with each other).

Regarding Claim 43, Fox discloses wherein the outermost surface of each of the plurality of barbs (#190, see Fig in claim 20) of the first bone engaging feature is substantially smooth (as seen in Fig 10-12) and barbless (no additional barbs located on barbs #190).

Regarding Claim 44, Fox discloses wherein each of plurality of barbs of the first bone engaging feature are axially aligned with one of the plurality of barbs of the second bone engaging feature along an axis that is substantially parallel to the longitudinal axis (as seen in Fig 10-12, Fig in claim 20 above,  where the first and second bone engaging features are located opposite each other and axially aligned to each other along axes that are parallel to the longitudinal axis).


Regarding Claim 56, Fox discloses the central body portion  is windowless (see Fig below where the central bridge region has a central body portion, inside the dotted box below, that has no windows/openings) (see 112b rejection above as well).


    PNG
    media_image2.png
    469
    636
    media_image2.png
    Greyscale




Regarding Claims 57-58, Fox discloses a first opening between the first bone engaging feature and a first end of the intramedullary device (see Fig below, paragraph 208), a second opening between the second bone engaging feature and a second end of the intramedullary device (see Fig below, paragraph 208)

    PNG
    media_image3.png
    547
    807
    media_image3.png
    Greyscale



Claims 20-21, 32, 35-37, 45, 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biesinger US 9,138,274.
Regarding Claim 20, Biesinger discloses an intramedullary device (Fig 2a-2c) comprising: 
a central bridge region (#18a, the central bridge region located centrally between first and second bone engaging features, see below) having a length (length of #18a, Fig 2a-2c) having a longitudinal axis, a first end, and a second end (left and right ends of #18a, Fig 2a), wherein the central bridge region is cylindrical (as seen in Fig 2a, Col 9 lines 13-15) and has a substantially constant outer diameter (Fig 2a-2c) and includes a cannulation (#30a, Fig 2c) that extends along the longitudinal axis and defines a central space (Fig 2c), and a cross-section of an outer portion (outer surface of #18a) of the central bridge region taken perpendicular to the longitudinal axis is substantially circular (portion #18a is cylindrical and has a circular cross section, Fig 2a-2c); 
a first bone engaging feature (left barbs #26) directly adjacent to the first end of the central bridge region (Fig 2a-2c, see Fig below), wherein the first bone engaging feature includes a plurality of barbs (#26) which, in an unbiased condition, flare outwardly from the longitudinal axis of the central bridge region (Fig 2b) and which are capable of being elastically constrained to a constrained condition (Fig 2a) such that the first end of the central bridge region may be advanced into a hole in a first bone fragment when the plurality of barbs are elastically constrained (Fig 2a shows the barbs #26 constrained, Col 8 lines 45-50 where it is made out of nitinol, Col 10 lines 3-40 where it is constrained, cooled, to enter bone and once warmed by the body, the barbs #26 flare outwardly), the plurality of barbs are prevented from being withdrawn from the hole in the first bone fragment when the plurality of barbs are not constrained (Col 10 lines 30-35), wherein each of the plurality of barbs have an outermost surface, a width, a length, a thickness, a proximal end, and a distal end (as seen in Fig 2a-2b), and the width is substantially constant along the length of each of the plurality of barbs from the proximal end to the distal end (Fig 2a-2b, the width is substantially constant along most/majority of the length)(it is noted that applicant is not claiming that the width is constant along that length but that the term “substantially constant” is taken to mean that the width is constant along most/majority of the length, in other words, the width along the entire length does not need to be constant); and 
a second bone engaging feature (see Fig below, Fig 5e-5f, the second bone engaging feature engaged in bone and includes barbs and bellows #14) directly adjacent (Fig 2a-2c, see Fig below) to the second end of the central bridge region (Fig 2a-2b), wherein the second bone engaging feature includes a plurality of barbs (right barbs #26), 
wherein the intramedullary device comprises nitinol (Col 8 lines 45-50),
and the plurality of barbs of the first bone engaging feature are flared in a first direction (Fig 2b, flared towards the second bone engaging feature) and the plurality of barbs of the second bone engaging feature are flared in a second direction opposite the first direction (Fig 2b, flared in the opposite direction towards the first bone engaging feature). It is noted that, the term “proximal” is taken to be “very near, close”, see NPL attached in the office action mailed 9/14/2021, and alternatively, #18b can be considered the central bridge region as is it is also cylindrical with a substantially constant diameter, and 
wherein a portion (#18a) of the central bridge region having the substantially constant outer diameter (Fig 2a-2c where all of #18a is cylindrical and has a substantially constant outer diameter, including a middle or central portion there of) is located at a central location (Fig 2a-2c) of an entirety of the length of the central bridge region that extends between the first end and the second end of the central bridge region (Fig 2a-2c, see Fig below where #18a is cylindrical having a substantially constant circular diameter). 


    PNG
    media_image4.png
    666
    799
    media_image4.png
    Greyscale



Regarding Claim 21, Biesinger discloses a wire is capable of being located in the central space of the cannulation of the central bridge region (Fig 4a, guide wire #34 extending through the cannulation).

Regarding Claim 32, Biesinger discloses  each of the plurality of barbs of the first bone engaging feature is curved (as seen in Fig 2b, 2c, curved outward in the unbiased condition).

Regarding Claim 35, Biesinger discloses a first barbed end region (where right barbs #26 are located, Fig 2a) substantially parallel with the central bridge region (Fig 2a) comprises the plurality of barbs (#26) of the first bone engaging feature, and the plurality of barbs of the first bone engaging feature and the first barbed end region are a single, integral, monolithic component (as seen in Fig 2a-2c, Col 10 lines 3-6 the barbs and barbed end region are monolithic with each other).

Regarding Claim 36, Biesinger discloses wherein the outermost surface of each of the plurality of barbs (#26) of the first bone engaging feature is substantially smooth (as seen in Fig 2a-2b) and barbless (no additional barbs located on barbs #26).

Regarding Claim 37, Biesinger discloses wherein each of plurality of barbs of the first bone engaging feature are axially aligned with one of the plurality of barbs of the second bone engaging feature along an axis that is substantially parallel to the longitudinal axis (as seen in Fig 2a-2b where the first and second bone engaging features are located opposite each other and axially aligned to each other along axes that are parallel to the longitudinal axis).

Regarding Claim 45, Biesinger discloses wherein the central bridge region (#18a) has a substantially constant outer diameter along an entire length of the central bridge region (Fig 2a-2c).

Regarding Claim 48, Biesinger discloses the central body portion (#18a) is windowless (Fig 2a-2c, there are no windows through body portion #18a).

Claims 24, 26-28, 31, 38-40, 46, 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biesinger US 9,138,274.
Regarding Claim 24, Biesinger discloses an intramedullary device (Fig 2a-2c) comprising: 
a central bridge region (#18a, which is located centrally between first and second bone engaging features, see below) having a length (length of #18a), a longitudinal axis (Fig 2a-2b), a first end, and a second end (left and right ends, Fig 2a), wherein the central bridge region is cylindrical (as seen in Fig 2a, Col 9 lines 13-15) and has a substantially constant outer diameter (Fig 2a-2c) and includes a cannulation (#30a, Fig 2c) that extends along the longitudinal axis and defines a central space (as seen in Fig 2a);
 a first bone engaging feature (left barbs #26) directly adjacent (Fig 2a-2c, see below) to the first end of the central bridge region (Fig 2a), wherein the first bone engaging feature includes a plurality of barbs (#26) which, in an unbiased condition, flare outwardly from the longitudinal axis of the central bridge region (as seen in Fig 2b) and which are capable of being elastically constrained to a constrained condition (Fig 2a) such that the first end of the central bridge region may be advanced into a hole in a first bone fragment when the plurality of barbs are elastically constrained (Fig 2a shows the barbs #26 constrained, Col 8 lines 45-50 where it is made out of nitinol, Col 10 lines 3-40 where it is constrained, cooled, to enter bone and once warmed by the body, the barbs #26 flare outwardly), the plurality of barbs are prevented from being withdrawn from the hole in the first bone fragment when the plurality of barbs are not constrained (Col 10 lines 30-35), wherein each of the plurality of barbs have an outermost surface, a width, a length, a thickness, a proximal end, and a distal end (as seen in Fig 2a-2b), and the width is substantially constant along the length of each of the plurality of barbs from the proximal end to the distal end (Fig 2a-2b, the width is substantially constant along most/majority of the length) (it is noted that applicant is not claiming that the width is constant along that length but that the term “substantially constant” is taken to mean that the width is constant along most/majority of the length, in other words, the width along the entire length does not need to be constant); and 
a second bone engaging feature (see below, Fig 5e-5f where the second bone engaging feature is engaged with bone and includes bellows #14 and barbs) directly adjacent (see below) to the second end of the central bridge region (see below), wherein the second bone engaging feature includes a plurality of barbs (#26),
wherein the plurality of barbs of the first bone engaging feature are flared in a first direction (Fig 2a, flared towards the second bone engaging feature) and the plurality of barbs of the second bone engaging feature are flared in a second direction opposite to the first direction (Fig 2a, flared in the opposite direction towards the first bone engaging feature), 
wherein a portion (#18a) of the central bridge region (#18a) having the substantially constant outer diameter (Fig 2a-2c where all of #18a is cylindrical and has a substantially constant outer diameter, including a middle or central portion there of) is located at a central location (Fig 2a-2c) of an entirety of the length of the central bridge region that extends between the first end and the second end of the central bridge region (Fig 2a-2c, see Fig below where #18a is cylindrical having a substantially constant circular diameter). 


    PNG
    media_image4.png
    666
    799
    media_image4.png
    Greyscale


 Regarding Claim 26, Biesinger discloses each of the plurality of barbs (#26) of the second bone engaging feature includes an outer edge that is able to engage the bone (Col 10 lines 30-35).

Regarding Claim 27, Biesinger discloses wherein the intramedullary device comprises nitinol (Col 8 lines 45-50).

Regarding Claim 28, Biesinger discloses a wire is capable can be located in the central space of the cannulation of the central bridge region (Fig 4a, guide wire #34 extending through the cannulation).

Regarding Claim 31, Biesinger discloses a cross-section of an outer portion (#18a) of the central bridge region taken perpendicular to the longitudinal axis is substantially circular (central bridge region portion  #18a is cylindrical and has a circular cross section, Fig 2a-2c).

Regarding Claim 38, Biesinger discloses a first barbed end region (where right barbs #26 are located, Fig 2a) substantially parallel with the central bridge region (Fig 2a) comprises the plurality of barbs (#26) of the first bone engaging feature, and the plurality of barbs of the first bone engaging feature and the first barbed end region are a single, integral, monolithic component (as seen in Fig 2a-2c, Col 10 lines 3-6 the barbs and barbed end region are monolithic with each other).

Regarding Claim 39, Biesinger discloses wherein the outermost surface of each of the plurality of barbs (#26) of the first bone engaging feature is substantially smooth (as seen in Fig 2a-2b) and barbless (no additional barbs located on barbs #26).

Regarding Claim 40, Biesinger discloses wherein each of plurality of barbs of the first bone engaging feature are axially aligned with one of the plurality of barbs of the second bone engaging feature along an axis that is substantially parallel to the longitudinal axis (as seen in Fig 2a-2b where the first and second bone engaging features and their barbs #26 are located opposite each other and axially aligned to each other along axes that are parallel to the longitudinal axis).

Regarding Claim 46, Biesinger discloses wherein the central bridge region (#18a) has a substantially constant outer diameter along an entire length of the central bridge region (Fig 2a-2c).

Regarding Claim 52, Biesinger discloses the central body portion (#18a) is windowless (Fig 2a-2c, there are no windows through body portion #18a).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fox US 2014/0257420 in view of Nelson US 2006/0264952.
Fox discloses the claimed invention as discussed above but does not disclose each of the plurality of barbs of the first bone engaging feature is curved. 
Nelson discloses an intramedullary device (Fig 1a-1b) having a bone engaging feature in the form of barbs (#442, Figs 4a-4f) made of nitinol (paragraph 88) that goes from an unconstrained configuration (Fig 4d-4f) to a constrained configuration (Fig 4a-4d) for insertion into bone (abstract) having a width, a length and a thickness (Fig 4a-4f), the width is substantially constant along the length (Fig 4a-4f), each of the plurality of barbs is curved when unconstrained (Fig 4a-4f )and is adapted to engage and interdigitate into bone and help anchor the device (paragraph 15, 88, 92).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the barbs of the first bone engaging feature of Fox to be curved in view of Nelson because this provides a known alternative configuration for the barbs to engage and interdigitate into bone and help anchor the device.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Biesinger US 9,138,274 in view of Nelson US 2006/0264952.
Biesinger discloses the claimed invention as discussed above but does not disclose wherein the distal end of the plurality of barbs of the first bone engaging feature is flat.
Nelson discloses an intramedullary device (Fig 1a-1b) having a bone engaging feature in the form of barbs (#442, Figs 4a-4f) made of nitinol (paragraph 88) that goes from an unconstrained configuration (Fig 4d-4f) to a constrained configuration (Fig 4a-4d) for insertion into bone ()having a width, a length and a thickness (Fig 4a-4f), the width is substantially constant along the length (Fig 4a-4f), a distal end of the barb is flat (see Fig 4a-4b, the tip/distal end is flat/straight) and is adapted to engage and interdigitate into bone and help anchor the device (paragraph 15, 88, 92).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the distal end of barbs of the first bone engaging feature of Biesinger to be flat in view of Nelson because this provides a known alternative configuration for the barbs to engage and interdigitate into bone and help anchor the device.


Claims 34, 41-44, 47, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Biesinger US 9,138,274 in view of Nelson US 2006/0264952.
Regarding Claim 34, Biesinger discloses an intramedullary device (Fig 2a-2c) comprising:
a central bridge region (#18a which is centrally located between first and second bone engaging features, see below) having a length (length of #18a), a longitudinal axis (Fig 2a-2b), a first end, and a second end (left and right ends), wherein the central bridge region is cylindrical (as seen in Fig 2a, Col 9 lines 10-13) and has a substantially constant outer diameter (Fig 2a-2c) and includes a cannulation (#30a, Fig 2c) that extends along the longitudinal axis and defines a central space (as seen in Fig 2c), the cannulation has a substantially constant inner diameter (Fig 2c, Col 9 lines 10-13 where it is cylindrical), and a cross-section of an outer portion of the central bridge region taken perpendicular to the longitudinal axis is substantially circular (central bridge region #18a is cylindrical and has a circular cross section, Fig 2a-2c);
a first bone engaging feature (left barbs #26) directly adjacent to the first end of the central bridge region (Fig 2a-2c, see below), wherein the first bone engaging feature includes a plurality of barbs (#26) which, in an unbiased condition, flare outwardly from the longitudinal axis of the central bridge region (Fig 2b) and which are capable of being elastically constrained to a constrained condition (Fig 2a) such that the first end of the central bridge region may be advanced into a hole in a first bone fragment when the plurality of barbs are elastically constrained (Fig 2a shows the barbs #26 constrained, Col 8 lines 45-50 where it is made out of nitinol, Col 10 lines 3-40 where it is constrained, cooled, to enter bone and once warmed by the body, the barbs #26 flare outwardly), the plurality of barbs are prevented from being withdrawn from the hole in the first bone fragment when the plurality of barbs are not constrained (Col 10 lines 30-35), wherein each of the plurality of barbs includes a proximal end proximal to the central bridge region and a distal end (Fig 2a-2c); and
a second bone engaging feature (see below, Fig 5e-5f the second bone engaging feature engaged with bone and includes bellows #14 and barbs) directly adjacent to the second end of the central bridge region (see Fig below), wherein the second bone engaging feature includes a plurality of barbs (#26),
wherein the intramedullary device comprises nitinol (Col 8 lines 45-50) and 
wherein a portion (#18a) of the central bridge region having the substantially constant outer diameter (Fig 2a-2c where all of #18a is cylindrical and has a substantially constant outer diameter, including a middle or central portion there of) is located at a central location (see Fig below) of an entirety of the length of the central bridge region that extends between the first end and the second end of the central bridge region (Fig 2a-2c, see Fig below where #18a is cylindrical having a substantially constant circular diameter). 

    PNG
    media_image4.png
    666
    799
    media_image4.png
    Greyscale


Regarding Claim 41, Biesinger discloses wherein the plurality of barbs of the first bone engaging feature are flared in a first direction (Fig 2b, flared towards the second bone engaging feature) and the plurality of barbs of the second bone engaging feature are flared in a second direction opposite the first direction (Fig 2b, flared in the opposite direction towards the first bone engaging feature).


Regarding Claim 42, Biesinger discloses a first barbed end region (where right barbs #26 are located, Fig 2a) substantially parallel with the central bridge region (Fig 2a) comprises the plurality of barbs (#26) of the first bone engaging feature, and the plurality of barbs of the first bone engaging feature and the first barbed end region are a single, integral, monolithic component (as seen in Fig 2a-2c, Col 10 lines 3-6 the barbs and barbed end region are monolithic with each other).

Regarding Claim 43, Biesinger discloses wherein the outermost surface of each of the plurality of barbs (#26) of the first bone engaging feature is substantially smooth (as seen in Fig 2a-2b) and barbless (no additional barbs located on barbs #26).

Regarding Claim 44, Biesinger discloses wherein each of plurality of barbs of the first bone engaging feature are axially aligned with one of the plurality of barbs of the second bone engaging feature along an axis that is substantially parallel to the longitudinal axis (as seen in Fig 2a-2b where the first and second bone engaging features are located opposite each other and axially aligned to each other along axes that are parallel to the longitudinal axis).
Regarding Claim 47, Biesinger discloses wherein the central bridge region (#18a) has a substantially constant outer diameter along an entire length of the central bridge region (Fig 2a-2c).
Regarding Claim 56, Biesinger discloses the central body portion (#18a) is windowless (Fig 2a-2c, there are no windows through body portion #18a).

Biesinger discloses the claimed invention as discussed above but does not disclose and each of the plurality of barbs has a substantially flat distal end.
Nelson discloses an intramedullary device (Fig 1a-1b) having a bone engaging feature in the form of barbs (#442, Figs 4a-4f) made of nitinol (paragraph 88) that goes from an unconstrained configuration (Fig 4d-4f) to a constrained configuration (Fig 4a-4d) for insertion into bone ()having a width, a length and a thickness (Fig 4a-4f), the width is substantially constant along the length (Fig 4a-4f), a distal end of the barb is flat (see Fig 4a-4b, the tip/distal end is flat/straight) and is adapted to engage and interdigitate into bone and help anchor the device (paragraph 15, 88, 92).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the distal end of barbs of the first bone engaging feature of Biesinger to be flat in view of Nelson because this provides a known alternative configuration for the barbs to engage and interdigitate into bone and help anchor the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) s above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New 102 rejections were made in view of Fox. Biesinger was reinterpreted in view of applicant’s amendment. The examiner makes clear that the second bone engaging feature includes bellows #14 and barbs #26 (see annotated figures above), the central bridge region is region #18a (which is cylindrical have a substantially constant diameter across its entire length) such that both the first and second bone engaging features are directly adjacent the central bridge region. The examiner notes that applicant is not claiming exactly what structure makes up the bone engaging features. However, in an effort to expedite prosecution, see PTO-892 for art of cited interest showing other similar devices. The examiner notes Chirico sharing many feature of the current invention but the bone engaging features uses ribs/struts (see below) instead of barbs. However, Fox (used in the rejections above) discloses that the first and second bone and engaging features can be in the form of barbs (#190) or bulging ribs/struts(#530, Fig 15-16, note the embodiment of Fig 15-16 is similar to that of Figs 10-11 but uses ribs instead of barbs, paragraph 216), where each bone engaging feature helps secure the device in bone (paragraph 219-220, 212), where barbs and ribs/struts are known type of bone engaging features. At present, the examiner does not have any suggestions that would place the case in condition for allowance. Applicant is welcome to contact the examiner if they have any questions. 

    PNG
    media_image5.png
    544
    947
    media_image5.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773